SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15 (D) of the SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of Earliest Event Reported,August 20, 2010) EXOUSIA ADVANCED MATERIALS, INC. (Exact name of registrant as specified in its charter) Texas 333-87696 90-0347581 (State of incorporation) (Commission File Number) (IRS Employer Identification Number) 350 Fifth Avenue, Suite 5720 New York, New York, 10118-5720 (Address of principal executive offices) (Telephone number, including area code of agent for service)(212) 196-4333 Check the appropriate box below if the Form 8-K/A filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02 Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. The Company announces that Mr. Michael Beane has resigned as director effective as ofAugust 20, 2010.Mr. Beane resigned due tounpaidtaxes, which largely occurred prior to his tenure as a Board member and continued not being paid while he was a Board member, for which he was unaware. Item9.01. Financial Statements and Exhibits. (d)Exhibits. Exhibit No. Description Copy of Resignation Letter SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. EXOUSIA ADVANCED MATERIALS, INC. /s/ J. Wayne Rodrigue Date:August 26, 2010 By: J. Wayne Rodrigue President -2-
